           Case: 20-1528 Document:
Case 2:19-cv-12478-GCS-DRG  ECF No.32-1   Filed: 01/06/2021
                                    42, PageID.1325            Page: 1 Page 1 of 5 (1 of 5)
                                                       Filed 01/06/21




                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                  Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988                www.ca6.uscourts.gov




                                                  Filed: January 06, 2021


Mr. Jason R. Abel
Honigman
660 Woodward Avenue
Suite 2290
Detroit, MI 48226

Mr. Adam Caleb Ford
Ford O'Brien
575 Fifth Avenue
17th Floor
New York, NY 10017

Mr. John S. Worden
Venable, 101 California, Suite 3800
San Francisco, CA 94111

                     Re: Case No. 20-1528, William Husel v. Trinity Health Corporation, et al
                         Originating Case No. : 2:19-cv-12478

Dear Counsel,

   The Court issued the enclosed opinion today in this case.

                                                  Sincerely yours,

                                                  s/Cathryn Lovely
                                                  Opinions Deputy

cc: Mr. David J. Weaver

Enclosure

Mandate to issue
           Case: 20-1528 Document:
Case 2:19-cv-12478-GCS-DRG  ECF No.32-2   Filed: 01/06/2021
                                    42, PageID.1326            Page: 1 Page 2 of 5 (2 of 5)
                                                       Filed 01/06/21




                          NOT RECOMMENDED FOR PUBLICATION
                                  File Name: 21a0012n.06

                                         Case No. 20-1528

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                                                                    FILED
                                                                              Jan 06, 2021
DOCTOR WILLIAM S. HUSEL,                               )                  DEBORAH S. HUNT, Clerk
                                                       )
          Plaintiff-Appellant,                         )         ON APPEAL FROM THE
                                                       )         UNITED STATES DISTRICT
v.                                                     )         COURT FOR THE EASTERN
                                                       )         DISTRICT OF MICHIGAN
TRINITY HEALTH CORPORATION; TRINITY                    )
ASSURANCE LIMITED,                                     )
                                                       )         OPINION
          Defendants-Appellees.                        )




BEFORE: ROGERS, DONALD, BUSH, Circuit Judges.

          JOHN K. BUSH, Circuit Judge. Dr. William Husel appeals the denial of his motion for

a preliminary injunction and dismissal of his complaint seeking coverage under an insurance

agreement for the costs of criminal proceedings against him. We need not rule on his arguments

because in his initial brief Husel failed to challenge one of the grounds on which the district court

denied coverage. Because that ground independently supports the district court’s decisions, we

affirm.

                                                  I.

          Husel worked as a doctor in the intensive care unit at Mount Carmel West Hospital, a

subsidiary of Trinity Health Corporation (“THC”). As part of his employment agreement, THC

obtained professional-liability insurance from Trinity Assurance Limited (“TAL”). One of the
           Case: 20-1528 Document:
Case 2:19-cv-12478-GCS-DRG  ECF No.32-2   Filed: 01/06/2021
                                    42, PageID.1327            Page: 2 Page 3 of 5 (3 of 5)
                                                       Filed 01/06/21

Case No. 20-1528, Husel v. Trinity Health Corporation


insurance policies THC obtained, the Integrated Risk Liability Policy (“the Policy”), provided for

potential indemnification of claims made against an insured.

         In December 2018, Husel was terminated from the hospital after an internal investigation

determined that he had ordered excessive and potentially fatal doses of pain medication to 25 or

more patients who were near death. Following his termination, several civil lawsuits were filed

against Husel, the hospital, and other hospital personnel related to those excessive doses. In June

2019, an Ohio grand jury indicted Husel for 25 counts of murder.

         Husel requested that TAL cover his defense expenses for both the civil and criminal suits.

TAL, although reserving certain rights, agreed to indemnify THC for Husel’s civil-defense costs.

But it refused to cover his criminal-defense costs. That caused Husel to sue TAL and THC and

move for a preliminary injunction for advancement and indemnification of those criminal-defense

costs.

         The district court denied the motion for a preliminary injunction. It held that Husel was

unlikely to succeed on the merits because the plain language of the Policy’s affirmative-coverage

section only covered claims for civil damages, not criminal prosecutions. And it held that several

of the Policy’s exclusions also prohibited coverage of Husel’s criminal claims. One of those

exclusions denied coverage for claims “seeking non-pecuniary relief.” The court noted that

Husel’s indictment did not seek damages and, even if an indictment were to include a fine, that is

not pecuniary relief. Therefore, the court held that the exclusion prohibited coverage of Husel’s

criminal-defense costs.

         Because Husel was unlikely to succeed on the merits, and the other preliminary-injunction

factors did not favor him, the court denied his motion for a preliminary injunction. It later granted

THC and TAL’s motions to dismiss on similar grounds, again holding that the Policy’s affirmative-



                                                -2-
           Case: 20-1528 Document:
Case 2:19-cv-12478-GCS-DRG  ECF No.32-2   Filed: 01/06/2021
                                    42, PageID.1328            Page: 3 Page 4 of 5 (4 of 5)
                                                       Filed 01/06/21

Case No. 20-1528, Husel v. Trinity Health Corporation


coverage language did not cover criminal claims and that the exclusions—including the one for

non-pecuniary-relief—also precluded coverage. Husel appeals both the denial of the motion for a

preliminary injunction and grant of the motions to dismiss.

                                                           II.

         Husel contests the district court’s holding that the Policy’s affirmative-coverage language

does not extend to criminal claims. We need not reach that question. As THC argues, Husel did

not challenge one of the district court’s alternative bases for its decisions in his opening brief.1

Nowhere in that brief is there any discussion of the exclusion for claims seeking non-pecuniary

relief. Because Husel failed to argue that issue in his opening brief, he has forfeited it.2 United

States v. Johnson, 440 F.3d 832, 845–46 (6th Cir. 2006) (“[A]n appellant abandons all issues not

raised and argued in its initial brief on appeal.” (original alteration) (quoting United States v. Still,

102 F.3d 118, 122 n.7 (5th Cir. 1996))). Even in his reply brief, Husel does not contest the

substance of the district court’s holding: that criminal fines are non-pecuniary relief. Instead, he

argues that the word “claim” in the exclusion is ambiguous. That “half-hearted argument in [his]

reply brief” is insufficient to preserve the issue.3 Asher v. Unarco Material Handling, Inc.,

596 F.3d 313, 321 (6th Cir. 2010); see Republic of Argentina v. NML Capital, Ltd., 573 U.S. 134,

140 n.2 (2014) (“We will not revive a forfeited argument simply because the petitioner gestures

toward it in its reply brief.”).


1
  THC argues that Husel failed to challenge the district court’s holding as to multiple of the exclusions; Husel responds
that his initial brief clearly addressed the inapplicability of the exclusions. Even if Husel preserved his arguments as
to some of the exclusions, he did not preserve any argument as to the non-pecuniary-relief exclusion.
2
  THC labels that failure as waiver, but it is better characterized as forfeiture. See United States v. Olano, 507 U.S.
725, 733 (1993) (“Whereas forfeiture is the failure to make the timely assertion of a right, waiver is the ‘intentional
relinquishment or abandonment of a known right.’” (quoting Johnson v. Zerbst, 304 U.S. 458, 464 (1938))).
3
  In any event, even if we were to consider that argument, it is unpersuasive. The surrounding exceptions make clear
that “claim” refers to an action by a third-party against an insured. The district court’s quotation from Black’s Law
Dictionary of the definition of an “insurance claim” at one point does not render the term ambiguous as used in the
exception.

                                                         -3-
           Case: 20-1528 Document:
Case 2:19-cv-12478-GCS-DRG  ECF No.32-2   Filed: 01/06/2021
                                    42, PageID.1329            Page: 4 Page 5 of 5 (5 of 5)
                                                       Filed 01/06/21

Case No. 20-1528, Husel v. Trinity Health Corporation


        The district court’s holding that the non-pecuniary-relief exclusion precludes coverage of

Husel’s criminal-defense costs independently supports its decisions: even if we were to find that

the Policy’s affirmative-coverage language could cover criminal claims, the exclusion as

interpreted by the district court would still preclude coverage. Husel’s failure to challenge that

conclusion therefore means that we need not consider his arguments regarding the affirmative-

coverage language. See White Oak Prop. Dev., LLC v. Washington Township, 606 F.3d 842, 854

(6th Cir. 2010) (holding that the plaintiff waived its appeal of an issue because it challenged only

one of the district court’s alternative holdings); Grosswiler v. Freudenberg-Nok Sealing Techs.,

642 F. App’x 596, 599 (6th Cir. 2016) (“Because Plaintiffs have failed to address the district

court’s alternate basis for its decision, the merit of the issue they do raise is irrelevant.”).

                                                   III.

        Accordingly, we affirm the district court’s denial of the motion for a preliminary injunction

and grant of the motions to dismiss.




                                                  -4-
